Title: To Thomas Jefferson from Robert Smith, 19 April 1804
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir
            Navy Department 19th April 1804
          
          I have the honor herewith to transmit to you, for your consideration, a copy of the opinion on the conduct of Capt. Richd. V. Morris, formed & pronounced by the Court of Enquiry instituted agreeably to your directions for that special purpose
          I have the honor to be with the greatest respect sir, yr mo: ob: st
          
            Rt Smith
          
        